DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that 
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (2014/0264811).
	Regarding claim 1, markup figure 6 hereinafter, Wu discloses the invention substantially as claimed, except for    .    

Regarding claim 1, fig 6, Wu discloses:
1. A structure, comprising: a dielectric layer 230 disposed on a redistribution layer 220; a plurality of contacts 202 (see markup fig 6) positioned over the redistribution layer 230; a component 300 bonded to the plurality of contacts 202 through the dielectric layer 44, wherein a bottom surface of the component 300 is higher than a top surface of the dielectric layer 230; an underfill 48 disposed between the redistribution layer 220 and the component 300; and a plurality of connectors 216a (bumps) on the dielectric layer 230, the connectors 216a/216 being connected through the dielectric layer 230 to one or more conductors 204 that are at a same level of metallization as the plurality of contacts 202, except that the component 300 is explicitly taught as an integrated passive device.  

    PNG
    media_image1.png
    683
    886
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Wu to teachings of the component being an integrated passive device  because in para [0018], Wu taught that the component is a package device which generally in the art is well to include an integrated passive device such as a resistor, capacitor, integrated passive substrate, etc., because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path in the device.


Regarding claim 2, fig 6, Wu discloses:
2. The structure of claim 1, wherein the component 300 is an integrated passive device.  

Regarding claim 3, fig 6, Wu discloses:
3. The structure of claim 1, wherein the underfill 48 extends along sidewalls of the dielectric layer 230 (The dielectric layer comprises a plurality of layers 230, 44, 

Regarding claim 4, fig 6, Wu discloses:
4. The structure of claim 3, further comprising a dam 100 (top layer 100 of layer 44.  See markup) disposed on the top surface of the dielectric layer 230, 44, the dam 100 being positioned between a first sidewall of the dielectric layer 44 (including layers 230) that faces the component 300 and one of the plurality of connectors 216a/216.  

Regarding claim 5, fig 6, Wu discloses:
5. The structure of claim 4, wherein the dam extends along the dielectric layer 230 in a manner that follows the first sidewall of the dielectric layer 230.  

Regarding claim 6, fig 6, Wu discloses:
6. The structure of claim 5, wherein a distance from the first sidewall of the dielectric layer 230 to the one of the plurality of connectors 216a/216 is more than twice a thickness of the dam 100.  

Regarding claim 7, fig 6, Wu discloses:
7. The structure of claim 1, wherein a lateral distance from a first sidewall of the component 300 to the first sidewall of the dielectric layer 230 is greater than a lateral distance from a second sidewall of the component 300 to a second sidewall of the dielectric layer 230.  

Regarding claim 8, fig 6, Wu discloses:
8. The structure of claim 1, wherein the component 300 is positioned such that three sidewalls of the component 300 are respectively located a same lateral distance from a respective edge of the dielectric layer 230 that faces the respective sidewall. 

Regarding claim 9, fig 6, Wu discloses: 
9. The structure of claim 1, wherein the component 300 is bonded to three or more of the plurality of contacts (see markup fig 6).  

Allowable Subject Matter
Claims 10-20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection treats the newly amended portion of the claim 1 as stated in the above rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 


To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813                                                                                                                                                                                              
	
	

    PNG
    media_image2.png
    491
    910
    media_image2.png
    Greyscale